891 So. 2d 1133 (2005)
Anton SMITH a/k/a Marcine Howard, Appellant,
v.
STATE of Florida, Appellee.
No. 4D03-2237.
District Court of Appeal of Florida, Fourth District.
January 12, 2005.
Rehearing Denied February 17, 2005.
Carey Haughwout, Public Defender, and Marcy K. Allen, Assistant Public Defender, West Palm Beach, for appellant.
Charles J. Crist, Jr., Attorney General, Tallahassee, and Melynda L. Melear, Assistant Attorney General, West Palm Beach, for appellee.
PER CURIAM.
We affirm appellant's conviction of robbery by sudden snatching, but reverse the five year mandatory minimum condition of his ten year sentence under the Prison Releasee Reoffender Act. Section 775.082(9)(a)1g, Florida Statutes (2002) of the Act includes a robbery committed within three years after being released from prison, but does not refer to robbery by sudden snatching. There is a difference, in that robbery requires the use of force, violence, assault, or putting in fear, section 812.13, while robbery by sudden snatching does not. § 812.131(1). Brown v. State, 848 So. 2d 361 (Fla. 4th DCA 2003) (robbery by sudden snatching is defined differently than robbery).
We have considered the remaining issues and find them to be without merit. We accordingly affirm the conviction but reverse the mandatory minimum Prison Releasee Reoffender sentence.
GUNTHER, KLEIN and MAY, JJ., concur.